DETAILED ACTION
	The response filed 2-3-2022 has been entered into the record.  Claims 13-38 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species of immunosuppression inhibitor being an anti-PD1 antibody in the reply filed on 2-3-2022 is acknowledged.  The traversal is on the ground(s) that the reference does not teach the technical feature.  This is not found persuasive because the reference does teach the technical feature for reasons set  forth herein.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement has been considered.  An initialed copy is enclosed.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Prior Art Date for Claimed Invention
The foreign priority to JP2016-250560 on 12/26/2016 is not in the English language and no certified translation has been provided.  As such, the date for prior art purposes has been assigned 12/8/2017 (the international filing date).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 13-38 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
The claims 13-17, 19-28 provide in part a transformed Bifidobacterium being “designed to display the WT1 protein as an antigen on a surface of the Bifidobacterium” or “having a WT1 protein expressed and displayed thereon”. It is noted that the GNB/LMB substrate-binding membrane protein is an endogenous protein in Bifidobacterium.  The functional claim element  encompasses any means of displaying the WT1 protein on a surface, encompassing the disclosed fusion and a unknown vast number of potential mechanisms of display which do not included the fusion.  The specification teaches but a single method of displaying the WT1 protein antigen on the surface of a Bifidobacterium, that is as a fusion with the GNB/LNB substrate binding-membrane protein.  No other means or methods are described to display the WT1 tumor antigen.  There is no guidance to the skilled artisan as to other proteins suitable for display no other mechanisms for display which are art known and disclosed as useful as contemplated.  The specification does not provide guidance to a representative number of mechanisms for display to support the pure functional limitation provided.  The specification does not direct or guide the skilled artisan to other suitable methods of display in Bifidobacterium for use as an anti-tumor agent. Given the single disclosed display method, one skilled in the art at the time of the invention would have been in possession of functional genus of designed to display as claimed.  
As to all the claims encompassing the use of the anti-tumor agent in combination with an anti-PD-1 antibody as an immunosuppression inhibitor in the claims, the structure of the claimed antibodies are not adequately described for the following reasons.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  The courts have held that possession of a genus may not be shown by merely describing how to obtain members of the claimed genus (i.e. make and test to see if they lack the requisite activity) or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895 and In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009). In addition, the court has held that a method of identification of compounds (i.e. screening for variants) is not a description of the compounds per se that meet the requisite function to use in the associated methods.  University of Rochester v. G.D. Searle & Co. 69 USPQ2D 1886 (CAFC 2004).  Finally, function does not describe a structure, because the specification does not provide relevant identifying characteristics, including functional characteristics when coupled with known or disclosed correlation between function and structure.   The courts have held that in these instances, the specification lacks written description see Enzo Biochem Inc. v. Gen-Probe Inc.  63 USPQ2D 1609 (CAFC 2002) and University of Rochester v. G.D. Searle & Co. 69 USPQ2D 1886 (CAFC 2004).  Also instructive here are the decisions in  AbbVie  Deutschland GmbH & Co. v. Janssen Biotech, Inc. U.S. Court of Appeals, Federal Circuit 2013-13382013-1346 July 1, 2014; 2014 BL 183329 and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  In AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., Ill USPQ2d 1780 (Fed. Cir. 2014) AbbVie had claims to functionally claimed antibodies and Centocor presented evidence that the antibodies described in AbbVie's patents were not representative of other members of the functionally claimed genus. The decision states, “When a patent claims a genus using functional language to define a desired result, ‘the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.’ Id. at 1349. We have held that 'a sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can “visualize or recognize” the members of the genus.’ Id. at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). Here, the claimed invention is a class of fully human antibodies that bind and unlimited chimeric and humanized variants of murine monoclonal antibody 12G4 that are only defined by their binding specificity to AMHR-II.  AbbVie's expert conceded that the '128 and '485 patents do not disclose structural features common to the members of the claimed genus.” The AbbVie decision considers how large of a genus is involved and what species of the genus are described in the patent. With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and ... cover any compound later actually invented and determined to fall within the claim's functional boundaries.”). In the instant application, the specification and claims draw a fence around a perceived genus but the genus is not adequately described. The specification exemplifies a couple of specific known antibodies having the properties recited in the claims; however, the claims are not limited to these antibodies and the structural variability of the claimed genus large.  No l antibodies have been disclosed and no reasonable structure-function correlation has been established that is commensurate in scope with the claims. The specification does not describe representative examples to support the full scope of the claims.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B(1), the court states, “An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.”   Thus, given the level of skill and knowledge and predictability in the art, those of skill in the art would not conclude that the applicant was in possession of the claimed genera of ADM-binding proteins based on disclosures set forth above.  "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly.  Further, it is not sufficient to define the genus solely by its principal biological property, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property. Per the Enzo court's example, (Enzo Biochem, Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched "in terms of its function of lessening inflammation of tissues" which, the court stated, "fails to distinguish any steroid from others having the same activity or function" and the expression "an antibiotic penicillin" fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  Similarly, the function of the variant as claimed does not distinguish a particular variant from others having the same activity or function and as such, fails to satisfy the written-description  requirement.  Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required. A description of what a material does, rather than what it is, usually does not suffice. (Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406).  Alternatively, a description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Clearly, the highly limited exemplification in the specification does not provide a representative number of species to support the function of inhibitors as claimed.  The genus of antibodies and binding molecules is vast, and has been argued to be millions of billions for antibody binding fragments alone i.e. Fv’s (see Juno Therapeutics, Inc. v Kite Pharma, Inc. (Fed. Cir. 2021).  As was held in Juno, the specification discloses neither representative species nor common structural features of the vast antibody available to identify which antibodies would function as claimed because:  [T]he claims cover an enormous number (millions of billions) of scFv candidates, only a fraction of which satisfy the functional binding limitation for any given target, and that the written description does not meet the written description requirement for this functional binding limitation [and] the scFv field is unpredictable since an scFv's binding ability depends on a variety of factors.  Similarly, the specification discloses neither representative species nor common structural features of the claimed genus to identify which would function as claimed and the term “antibody” does not establish such. In the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus, which are antibodies or fragments which have the recited characteristics pointed out above. 
	As to claim 19, 20 and 34, the claims recite a an anti-tumor agent where the must have activity against a tumor.  The WT1 is recited by percent variability or variation of WT1 by means of hybridization, homology, substitutions, additions, deletions into a sequence.  The extent of variation is huge and a few structures are known to the art.  The specification shows a single construct comprising a single WT1 structure that generates the function of anti-tumor activity.  No variations of that structure have been demonstrated to have activity in any assay of the specification or in vivo.  The claims recite innumerable structural changes that go far beyond the known species of WT1.  For example, hybridizing DNA does not encode the same protein and as such, embodiment 2 of claim 20 simply cannot by definition encode a WT1 protein.  As to embodiment 2 of claim 19, the protein literally can have every amino acid changed, whereas embodiment 3 of claim 19 recites 60% or more homology.  There is no correlation of the WT1 structure with anti-tumor activity or immunogenicity as a vaccine as claimed.  The changes to SEQ ID NO:1 and 2 which can be made and importantly preserve anti-tumor function and immunogenicity as a vaccine have not  been disclosed.  Although other putative isoforms and homologs have been identified by the art, the specification does not teach that these variants provide for anti-tumor activity or have immunogenicity as a vaccine as set forth in the claims. As such, the specification does not set forth a structure function correlation with anti-tumor activity or immunogenicity as a vaccine for the breadth of the scope of the variants as claimed.  One skilled in the art would be unable to evasion which changes to the nucleic acid or protein sequence could be made and maintain the functional properties as claimed.  A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Clearly, the highly limited exemplification in the specification does not provide a representative number of species to support the function of anti-tumor or immunogenicity as a vaccine as claimed.  
One of skill in the art would not recognize from the disclosure that the applicant was in possession of the genus. The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116).  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).

Claim 13-24 and 26-28  rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 and 14-24, 26-28 dependent thereon are indefinite in the recitation of “being designed to display the WT1 protein as an antigen on a surface of the transformed Bifidobacterium”, however 25 provides that the WT1 protein is expressed and displayed thereon.  As such, it is unclear what structural modification of the Bifidobacterium is encompassed by the claimed functional limitation or if it required that the WT1 protein be displayed on the surface or not.  
Claim 22 is confusing in that the claims sated that a DNA encoding a protein with adjuvant function is between the DAN encoding the WT1 protein and the substrate membrane binding protein, however claim 13 does not require that the WT1 DNA and substrate membrane binding protein are linked as such the particular arrangement of the nucleic acids of the claims is indefinite.

Claims 14, 15, 16, 17, 23,  24, 25, 26, 28, 30, 31, 32, 33, 36 and 38 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims do not positively recite the addition of elements in addition to the transformed Bifidobacterium and as such do not properly further limit the subject matter of independent claim 13.  The recitation “for use” or “comprising a therapeutic agent”. “vaccine formulation” or “oral formulation” does not impart any positively recited particular structural limitation on the anti-tumor agent or Bifidobacterium component of claim 13.  The recitations merely impart intended use to the Bifidobacterium and do not properly structurally limit the composition.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 and 23-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. US 10,695,385. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims anticipate the instantly claimed invention.  The term “for use in combination with” is seen as an intended use and not as a claim limitation.  The terms for solid cancer or prostate cancer are also seen as an intended use as the WT1 antigen is a prostate cancer antigen.  

Claim Rejections - 35 USC § 102

The date for prior art purposes has been assigned 12/8/2017 (the international filing date) as a certified English translation of the Japanese foreign priority document has not been provided.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-21, 23-26 and 28-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitagawa et al (Cancer Immunol. Immunotherapy, 66:787-798 online 15 March 2017).
Kitagawa et al teach an oral composition comprising a Bifidobacterium expressing GLBP-WT1 protein on its surface and the admiration in phosphate buffered saline (B. longum 420).  See page 789 Figure 1 (fusion protein sequence)  and page 790, column 1, third paragraph.  In view of the interpretation of much of the claim language set forth in the 112(d) rejection above as non-limiting or intended use, the claims are anticipated.

Claims 3-18, 23-26, 28-33 and 36-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitagawa et al (Molecular Therapy, 24(suppl 1):S157, May 1, 2016).
Kitagawa et al teach an oral solid tumor vaccine comprising a transformed Bifidobacterium longum displaying a WT1 protein where a shortened murine WT1 gene was fused to GLBP and the fusion protein comprising the WT1 protein was displayed on the surface of the Bifidiobacterium.  The bifidobacterium (Bifidobacterium longum 420).  Administration of the bacterium provided antigen specific anti-tumor immunity which could be enhanced by IL-12 treatment (see abstract and conclusion).  In view of the interpretation of much of the claim language set forth in the 112(d) rejection above as non-limiting or intended use, the claims are anticipated.

Claims 13-18, 23-26, 28-33 and 36-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katayama  et al. (WO 2014129412 A1 and Google English translation provided).
     The claims are drawn to a formulation comprising a transformed Bifidobacterium, comprising: DNA encoding a WT1 protein; and DNA encoding a GNB/LNB substrate-binding membrane protein derived from a Bifidobacterium, the transformed Bifidobacterium being designed to display the WT1 protein as an antigen on a surface of the transformed Bifidobacterium and this transformed Bifidobacterium is an active ingredient of a vaccine.
Katayama et al. teach a transformed Bifidobacterium (see para 0075, 0084, 0085, 0087, 0089 and 0090), DNA encoding a GNB/LNB substrate-binding membrane protein derived from a Bifidobacterium (see abstract and claims para 0007, 0014, 0024, 0063, 0064) and immunogenic protein fused thereto on the surface of Bifidobacterium cells as an oral vaccine platform for display of antigens (see Description).  Katayama et al teach that the invention provides for a transformed bifidobacteria that expresses a polypeptide specifically expressed on the surface of cancer cell on the surface thereof and further comprises the GNB/LNB substrate-binding membrane protein.  Katayama et al. teach DNA encoding a GNB/LNB substrate-binding membrane protein (see claims 3, 11-12). Katayama et al. teach WT1 protein specifically expressed on the cell surface of a tumor cell but not expressed at all in normal cells are well known (see para 0106). Katayama et al.  teach it is considered that a polypeptide, which is specifically expressed on the cell surface of a tumor cell but is not expressed at all in normal cells, is expressed on the cell surface of bifidobacteria, and administered to induce tumor-specific cell-mediated immunity and inhibit the growth of tumor cells. And para [0106] recites: Numerous antigens (cancer antigens) specifically expressed on the cell surface of a tumor cell but not expressed at all in normal cells have been reported so far, and MAGE and MART-1 in malignant melanoma, HER2/neu in breast cancer or the like, CEA in colon cancer, WT1, NY-ESO-1, and PSMA in various types of leukemia and cancer, and the like are well known, but examples of antigens are not limited thereto. Katayama et al. teach oral vaccine and adjuvants (see claim 13 and para 0095, 0096, 0101 and 0102).  The skilled artisan would be immediately able to envision WT1 expression using the platform as it is specifically mentioned as a cancer antigen.   In view of the interpretation of much of the claim language set forth in the 112(d) rejection above as non-limiting or intended use, the claims are anticipated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 19-21 and 23-38 are rejected under 35 U.S.C. 103 as anticipated us over Katayama et al. (WO 2014129412 A1, Google English translation provided; of record)  in view of Gajewski et al (WO 2016/196605, 12-2016;of record), Weiner et al (WO 2014/144885; of record) and Buckler et al. (Molecular and Cellular Biology vol. no. 3 ,pp.1707-1712, March 1991).  
     	The teachings of Katayama et al are set forth supra.  The teachings differ by not setting forth SEQ ID NO:1 or 2 of the WT1, the human WT1 sequence or combination with anti-PD1 antibody.
	Gajewski et al teach methods of treatment of cancer by manipulation of commensal microflora including Bifidobacterium for the treatment of a variety of cancers  (see the claims) in combination with cancer immunotherapy including anti-PD-1 antibodies (see claims 8-16).  Gajewski et al teach that the Bifidobacterium may enhance the efficacy of a therapeutic where the therapeutic is a chemotherapeutic (see claims 17 and 18). 
	Weiner et al  teach cancer vaccines comprising WT1 (see claim 1, SEQ ID NO:20 and 21).  Weiner et al teach the WT1 cancer vaccine in combination with an immune checkpoint inhibitor such as anti-PD-1 antibody (see claim 7).
  However, Buckler et al.  teach the murine WT1 gene and its role in tumorigenesis (see abstract). Buckler et al.  teach a nucleic acid encoding a protein identified 100% identical to SEQ ID NO: 1 and the human counterpart (SEQ ID NO:14).  (see pages 1709-1710, Figures 2 and 3). 
    	It would prima facie obvious to one skilled in the art at the time of filing to substitute the murine WT1 as the tumor antigen as taught by Weiner as disclosed by Buckner et al for  displayed as a fusion protein with GNB/LNB substrate-binding membrane protein on the surface of a Bifidobacterium of Katayama et al in order to make an anti-tumor agent displaying WT1. Because Katayama et al. para [0105] recites it is considered that a polypeptide, which is specifically expressed on the cell surface of a tumor cell but is not expressed at all in normal cells, is expressed on the cell surface of bifidobacteria, and administered to induce tumor-specific cell-mediated immunity and inhibit the growth of tumor cells, specifically suggests WT1 at paragraph [0106] for use in the oral Bifidobacterium platform and Weiner et al teach WT1 useful as a cancer vaccine and Buckler et al.  teach a protein identified 100% identical to SEQ ID NO: 1.  One of ordinary skilled in the would be motivated to transform a Bifidobacterium with WT1 fused to GNB/LNB proteins for display in Bifidobacterium and use it as an anti-tumor agent for cancer as WT1 as an anti-tumor antigen was taught by the art and further one would have been motivated to combine the transformed Bifidobacterium with an immune checkpoint inhibitor such as an anti-PD-1 antibody because the art teaches that the response to antigen may be enhanced by the combination.  The inactivated Bifidobacterium is prima facie obvious over the live bacteria as inactivated bacteria would be safer to administer to immunosuppressed cancer patients and inactivated bacteria have been demonstrated to be effective vaccines.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA DUFFY whose telephone number is (571)272-0855.  The examiner can normally be reached on 7:30 am-4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA DUFFY/Primary Examiner, Art Unit 1645